Citation Nr: 0414747	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  04-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 (West 2002).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from June 1943 to November 
1945.  He died in July 2001.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran died in July 2001 while hospitalized at the 
VA Medical Center at West Palm Beach, Florida; the death 
certificate lists the cause of death as complications of 
subdural hematoma.  

3.  VA medical records show that the veteran was an inpatient 
from May 2001, admitted with multiple medical problems, 
progressive dementia and a history of frequent falls.  

4.  The veteran suffered a fall on June 17, incurring a head 
injury with a diagnosis of subdural hematoma.    

5.  The evidence of record establishes that the cause of the 
veteran's death is proximately due to negligence in VA 
hospital care and not the result of the veteran's willful 
misconduct.  


CONCLUSION OF LAW

Entitlement to DIC for the cause of the veteran's death 
pursuant to 38 U.S.C.A. 
§ 1151 is established.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the appeal.  In the event that any 
defect in notice or assistance exists, the Board finds that, 
given the completely favorable disposition of the appeal, 
discussed below, any such defect is not prejudicial to the 
claimant and therefore constitutes harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Stegall v. West, 
11 Vet. App. 268 (1998).  The Board will therefore proceed to 
adjudicate the appeal.  

Analysis

Under certain circumstances, dependency and indemnity 
compensation shall be awarded for a qualifying death if a 
veteran in the same manner as if such death were service-
connected.  38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 
3.358(a) (2003).  The death must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the death was a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  In determining 
whether death resulted from disease or injury or aggravation 
of an existing disease or injury suffered as a result of VA 
care, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.358(c)(1) and (2).  
The death must not be the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(c)(4).

In this case, the veteran died in July 2001 while 
hospitalized at the VA Medical Center at West Palm Beach, 
Florida.  The death certificate lists the cause of death as 
complications of subdural hematoma.  It states the probable 
manner of death as accident, noting that the veteran fell on 
June 17 at the VA Medical Center.  Autopsy findings were used 
to determine the cause of death 

VA medical records show that the veteran was admitted as an 
inpatient in May 2001.  He had multiple medical problems, 
progressive dementia, and a history of frequent falls.  On 
June 17, the veteran was found lying on his side on the floor 
of his room, bleeding from his head.  He was diagnosed as 
having a subdural hematoma.  Although the physicians 
suggested surgical treatment, VA notes indicate that the 
veteran had already established advanced directives and was 
code status DNR (do not resuscitate).  The appellant declined 
surgery and consented to palliative care only.  

A November 2001 VA medical opinion obtained from a review of 
the record notes that the veteran was admitted to the VA 
Medical Center with unsteady gait and decreased strength in 
all extremities.  He had multiple fall risk factors.  The 
treatment plan was to put the bed in a low position, lock the 
bed, and put the side rails up.  The physician stated that, 
although VA records showed that the veteran fell on June 17, 
there was no mention of how the veteran got out of bed or the 
position of the side rails.  She noted that the Medical 
Center had apparently done an investigation and that she 
would conclude her opinion when risk management provided her 
with the report.  

The RO attempted to obtain a copy of the report of 
investigation concerning the veteran's injury.  VA Medical 
Center staff replied in May 2002 that the report was not 
available for release and was confidential and privileged.        

Reviewing the evidence of record, the Board finds that the 
evidence supports an award of DIC for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151.   As conceded 
by the RO in its October 2002 rating decision, the evidence 
shows that the veteran was placed in a position of danger 
while hospitalized at the VA Medical Center and that there is 
a causative connection between the hospitalization and the 
veteran's injury and ultimate death due to that injury.  
Moreover, there is absolutely no evidence to suggest that the 
veteran's death was the result of his own willful misconduct.  
Thus, the requirements for establishing entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151 are met.  

Review of the October 2002 rating decision reveals that the 
RO denied the appellant's claim due to her refusal to consent 
to surgical treatment for the veteran's injury, which would 
have prevented his death.  The Board emphasizes that the 
language of 38 U.S.C.A. § 1151 in no way contemplates such 
justification for a denial of the claim.  Moreover, as 
asserted by the appellant's representative, there is no 
medical evidence of record demonstrating that the suggested 
surgery would in fact have prevented the veteran's death.  
Accordingly, the Board finds that entitlement to DIC for the 
cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 is established.  The appeal is granted.    




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, compensation for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151 is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



